In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-22-00143-CV

IN THE INTEREST OF R.W. AND G.W.,            §   On Appeal from County Court at Law
CHILDREN                                         No. 1

                                             §   of Parker County (CIV-21-0342)

                                             §   October 18, 2022

                                             §   Memorandum Opinion by Justice
                                                 Birdwell

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part.

       We affirm the portions of the trial court’s judgment that appointed Texas

Department of Family and Protective Services temporary managing conservator, that

terminated Mother’s parental rights to R.W. and G.W., and that terminated Father’s

parental rights to R.W. We reverse the portion of the trial court’s judgment that

terminated Father’s parental rights to G.W., and we remand the cause to the trial
court for a new trial related to Father’s rights to G.W. only. The trial court must

commence a new trial on termination no later than 180 days after the date this court

issues mandate in this appeal.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell